

Exhibit 10.46


SECOND AMENDMENT TO PURCHASE AGREEMENT


THIS SECOND AMENDMENT TO PURCHASE AGREEMENT (“Second Amendment”) is made as of
January 17, 2010, by and among Evergreen Realty Group, LLC, a Delaware limited
liability company (“ERG”), Evergreen Realty Advisors, Inc., a California
corporation (“Evergreen Advisors”), Evergreen Realty Property Management LLC, a
Delaware limited liability company (“Evergreen Management”), Evergreen
Development, LLC, a California limited liability company (“Evergreen
Development”), Evergreen Income & Growth REIT, Inc., a Virginia corporation
(“REIT II”), Evergreen Institutional Partners Fund I, LLC (the “Institutional
Fund”), Real Property Systems – Indiana, LLC, an Indiana limited liability
company (“RPS-Indiana”), Real Property Systems – Texas, LP, a Texas limited
partnership (“RPS-Texas”), Real Property Systems Inc., a California corporation
(“RPS”), New West Realty, Inc., a California corporation (“New West”), Luke
McCarthy, an individual (“McCarthy”), Carl Willgeroth, an individual
(“Willgeroth”), Tracy Thomson, an individual (“Thomson”) and Michael Palmer, an
individual (“Palmer”) and American Spectrum Realty, Inc., a Maryland corporation
(“American Spectrum”), American Spectrum Realty Advisors, L.L.C., a Delaware
limited liability company (“American Spectrum Advisors”), American Spectrum
Asset Co., a Delaware limited liability company (“American Spectrum Asset”),
American Spectrum Management Co., a Delaware limited liability company
(“American Spectrum Management”) and American Spectrum Realty Operating
Partnership, L.P., a Maryland limited partnership (“American Spectrum
Partnership”).


RECITALS:


A.           Certain of the Evergreen Parties and certain of the American
Spectrum Parties entered into that certain Purchase Agreement dated December 15,
2009 (the “Original Purchase Agreement”).


B.           The Original Purchase Agreement was amended pursuant to that
certain Letter Agreement dated December 18, 2009 (the “First Amendment”).


C.           The Parties to this Second Amendment desire to amend, modify and
supplement the Original Purchase Agreement, as amended by the First Amendment.


D.           In addition to those terms defined in this Second Amendment,
capitalized terms used in this Second Amendment shall have the meanings set
forth in the Original Purchase Agreement, as amended by the First Amendment.


NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 
 

--------------------------------------------------------------------------------

 
 
1.           Agreement. Notwithstanding anything to the contrary set forth in
the Original Purchase Agreement or the First Amendment, Agreement shall mean,
collectively, the Original Agreement, as amended by the First Amendment and as
further amended by this Second Amendment.


2.           Parties. The Parties shall be the Evergreen Parties and the
American Spectrum Parties. The Evergreen Parties are, individually, any of the
following: ERG, Evergreen Advisors, Evergreen Management, Evergreen Development,
REIT II, Institutional Fund, RPS-Indiana, RPS-Texas, RPS, New West, McCarthy,
Willgeroth, Thomson or Palmer and, collectively, all of the following: ERG,
Evergreen Advisors, Evergreen Management, Evergreen Development, REIT II,
RPS-Indiana, RPS-Texas, RPS, New West, McCarthy, Willgeroth, Thomson and Palmer.
The American Spectrum Parties are, individually, any of the following: American
Spectrum, American Spectrum Advisors, American Spectrum Asset, American Spectrum
Management or American Spectrum Partnership and, collectively, all of the
following: American Spectrum, American Spectrum Advisors, American Spectrum
Asset, American Spectrum Management and American Spectrum Partnership.


3.           TIC Interests. The Evergreen Parties, and each of them, jointly and
severally, hereby represent that they hold as a manager, managing member,
general partner or the like, a number of interests in limited liability
companies, partnerships, joint ventures or the like (“TIC Entities”) which TIC
Entities own an undivided interest in a Property, but that the Evergreen Parties
may not have any direct or indirect equity ownership in any such Property by
reason of their interests in the TIC Entities. Accordingly, American Spectrum
Asset Co. and the appropriate Evergreen Parties shall execute and deliver, each
to the other, at the Closing an Agreement to Appoint New Manager pursuant to
which the Evergreen Parties shall agree to cause American Spectrum Asset Co. to
succeed to the management rights of the applicable Evergreen Party in the TIC
Entities. The American Spectrum Parties and the Evergreen Parties acknowledge
that certain Evergreen Parties are members of the limited liability company
(“Central Florida LLC”) that owns the Property known as Tampa Self Storage and
Ocala Self Storage, Tampa, Florida, and Ocala, Florida, and while the management
rights in the Central Florida LLC of certain Evergreen Parties will be assigned
and transferred to American Spectrum Management Co., the ownership rights (i.e.,
equity) will be retained by the Evergreen Parties and not transferred to the
American Spectrum Parties. Similarly, the American Spectrum Parties and the
Evergreen Parties acknowledge that certain Evergreen Parties own an undivided
interest in the Property known as Arbors Senior Living, San Diego, California
(“Arbors Senior Living Property”), and that, while management rights under the
Asset Management Agreement held by the Evergreen Entities shall be transferred
to American Spectrum Management Co., the equity interest of the Evergreen
Parties (e.g., an undivided interest in the Arbors Senior Living Property) will
not be transferred to the American Spectrum Parties, Moreover, the American
Spectrum Parties agree to discuss and consider a proposal pursuant to which the
Evergreen Parties and/or others will contribute to REIT II the Evergreen
Parties’ membership interest in the Central Florida LLC, their interest in the
Arbors Senior Living Property and/or other assets in consideration of the
issuance of Units by REIT II. Any such discussions shall be undertaken in good
faith and in the best interest of all Persons, including the existing holders of
units in REIT II.

 
-2-

--------------------------------------------------------------------------------

 


4.           REIT II and Institutional Fund. The Evergreen Parties shall convey
to American Spectrum Asset Co. all of their right, title and interest in and to
any interest the Evergreen Parties hold in REIT II and the Institutional Fund
free and clear of any and all liens, encumbrances and adverse claims. The
Evergreen Parties will take such further actions as are reasonably requested by
the American Spectrum Parties to vest in American Spectrum Asset Co. or its
designees any and all management and/or control rights in REIT II and the
Institutional Fund (e.g., designation and/or election of manager(s), managing
member(s), directors, etc.).


5.           Offices of Evergreen. The definition of “Offices of Evergreen” in
the Agreement shall be modified to read in full as follows:


“Offices of Evergreen” means the offices of any Evergreen Party maintained at
(a) 12402 Industrial Boulevard, Suite B-2; Victorville, California, (b) 225
South Lake Avenue, Pasadena, California, and/or (c) any other offices maintained
by an Evergreen Party for the operation of the business of an Evergreen Party
(other than that certain space occupied by New West in Victorville,
California).”


6.           Closing Date/Accounting Period. Notwithstanding anything to the
contrary set forth in the Original Agreement or First Amendment, the Closing
Date shall be 12:01 a.m. January 17, 2010 and all adjustments respecting such
liabilities and revenues shall be adjusted as of such time. A full accounting of
any such liabilities and/or revenues shall be approved by the American Spectrum
Parties and the Evergreen Parties within 90 days after the Closing Date.
Notwithstanding the foregoing, the Accounting Period to determine the Adjusted
Purchase Price shall continue to be the period commencing on January 1, 2010 and
ending on December 31, 2010 inasmuch as the accounting required to be undertaken
with respect to the Accounting Period will be easier to accomplish by the
Parties for such period than for a period which does not coincide with the
beginning and end of a calendar year.


7.           Excluded Liabilities: REIT I. Notwithstanding anything to the
contrary set forth in the Original Agreement and the First Amendment, to the
extent American Spectrum Management Co. is required to assume any obligations or
liabilities with respect to REIT I from and after the Closing Date pursuant to
the terms of the Agreement, such assumption shall commence on October 27, 2009
rather than the Closing Date, October 27, 2009, the date that certain
representatives of American Spectrum were elected to the Board of Directors of
REIT I.


8.           Intentionally Omitted.


9.           Returns. The American Spectrum Parties acknowledge that certain
Evergreen Parties have not filed their 2008 federal Returns and that, when
prepared and filed, such Returns may have an effect upon the Returns filed or to
be filed by such Evergreen Parties in various states. The Evergreen Parties
shall prepare and file, or cause to be prepared and filed, all Returns required
to be prepared and filed by the Evergreen Parties applicable to periods prior to
the Closing Date as soon as reasonably practical and, if necessary, amend any
Returns required to be amended, modified or supplemented.


10.         Intentionally Omitted.

 
-3-

--------------------------------------------------------------------------------

 


11.         Future Employment of Employees. Notwithstanding anything to the
contrary set forth in the Original Agreement or the First Amendment, (a) the
date until which American Spectrum Management Co. shall agree to continue the
employment of any Employee shall be changed from March 15, 2010 until the date
which is sixty two (62) days after the Closing Date, (b) no American Spectrum
Party shall have any liability and/or responsibility for any amounts due any
Employee who does not accept continued employment with American Spectrum
Management Co. and (c) no American Spectrum Party shall have any liability
and/or responsibility due any Employee who accepts voluntary employment with
American Spectrum Management Co. and thereafter voluntarily terminates his
employment with American Spectrum Management Co. for any amounts accrued prior
to the Closing Date. Notwithstanding anything to the contrary contained in the
Purchase Agreement, as amended, American Spectrum’s obligations with respect to
the Employees shall commence at 12:01 a.m. January 17, 2010 and (except as
otherwise provided in Section 1 of the First Amendment) no American Spectrum
Party shall have any obligations with respect to the Employees prior to such
time.


12.         Typographical Corrections. The reference to “Evergreen Party” in the
fourth line of Section 7.2(c) of the Original Agreement shall be changed to
“American Spectrum Party” and the phrase “Subject to Section 2.3(b)” in the
first line of Section 7.3(b) of the Original Agreement is hereby deleted.


13.         Deliveries. The Parties acknowledge that certain of the documents to
be delivered at the Closing which are attached to the Original Agreement will be
modified to accommodate the terms and provisions of the First Amendment and this
Second Amendment and that, in addition to the delivery of documents required by
the Original Agreement and First Amendment, the Evergreen Parties shall also be
delivering to American Spectrum at the Closing certain additional documents
necessary to implement the intents and provisions of the Purchase Agreement, as
amended.


14.         Additional Representations of the Evergreen Parties. Except as
disclosed in an Assignment of Rights, Sub-Property and Asset Management
Agreement, Loan Documents or in other document delivered by the Evergreen
Parties to American Spectrum at the Closing, (a) no Evergreen Party owns any
interest, directly or indirectly, in any Property, (b) no Evergreen Party is a
party to any agreement or contract with the owner(s) of any Property pursuant to
which an Evergreen Party receives Fees, including any property management fees,
refinancing fees, disposition fees, development fees, asset management fees,
brokerage fees, etc. or any other contract or document respecting the Properties
(e.g., sub-property management agreements, brokerage services agreements,
management agreements, property management agreements, etc.), (c) no Evergreen
Party has any recourse liability under any of the Loan Documents (other than for
customary non-recourse carve-outs) and no American Spectrum Party shall assume
any recourse liability under the Loan Documents by reason of the transactions
governed by the Original Agreement, as amended by the First Amendment and as
further amended by this Second Amendment, (d) the TIC Agreements (including
those governing partnerships, limited liability company agreements, etc.) which
have been delivered to American Spectrum by ERG are true, correct and accurate
copies of the originals thereof and, if any copy so delivered is not of a fully
executed TIC Agreement, the Evergreen Parties represent and warrant that such
TIC Agreement has been fully executed in the form so delivered, (e) no TIC
Agreement has been amended, modified or supplemented except for the sole purpose
of reflecting the ownership interest in a Property set forth on the ERG First
Class Web Access, (f) the copies of the documents governing the TIC Entities
(i.e., limited liability company agreements, partnership agreements, etc.) which
have been delivered to American Spectrum by ERG are true, correct and accurate
copies of the originals thereof and, if any copy delivered is not of a fully
executed document, the Evergreen Parties represent and warrant that such
document has been fully executed in the form so delivered, and (g) to the extent
that a TIC Agreement or the documents referenced in subparagraph (f) have not
been delivered by ERG to American Spectrum respecting any Property, the TIC
Agreement or such documents governing such Property are in substantially the
same form as the TIC Agreements or other documents (as applicable) governing
such Property.
 

 
-4-

--------------------------------------------------------------------------------

 
 
15.         Verbal Property Management Agreements. The Evergreen Parties have
represented that there are no written Property Management Agreements and/or
Asset Management Agreements for the below described Properties but that such
Properties are being managed by Evergreen Management pursuant to verbal
agreements with the owner(s) of such Properties. The Evergreen Parties hereby
represent and warrant that each of such verbal agreements is on the same terms
and conditions (including the payment of Fees) as are set forth in the
standard-form Property Management Agreement of Evergreen Management and/or Asset
Management Agreement.


Attic Space Self-Storage, Laredo Road, San Antonio, Texas (Property Management
Agreement).


16.         Address for Notices to the Evergreen Parties. The address for
notices to the Evergreen Parties set forth in Section 9.1 of the Original
Purchase Agreement is hereby changed to the following:


1443 East Washington Boulevard, Suite 820
Pasadena, California 91104


17.         Exhibits E and F. Exhibits “E” and “F” to the Original Agreement are
hereby replaced with the Schedule of Contracts attached hereto.


18.         Clarification of Application of Deferred Payments.


The definition of the term “Deferred Payments” in Sections 1.1, Section 5.14 of
the Original Purchase Agreement governing application of Deferred Payments, and
Section 4 of the First Amendment governing application of deferred Payments are
hereby deleted and replaced with the following:


“Deferred Payments. All Deferred Payments shall belong and be paid to American
Spectrum Management Co. and shall be applied by American Spectrum Management Co.
in the following order of priority: (i) first, to reimburse American Spectrum
Management Co. for all reasonable costs incurred to collect any Deferred
Payments, (ii) secondly, to Palmer 25% of the balance to each of McCarthy and
Palmer, provided that, from the amount otherwise due McCarthy, American Spectrum
Management Co. shall pay to REIT I or REIT II (as reasonably determined by
American Spectrum Management Co.) the amount necessary to pay any accrued
interest and principal due by any Evergreen Party to REIT I or REIT II for funds
loaned by REIT I or REIT II to such Evergreen Party until all such indebtedness
(including accrued interest) due REIT I and REIT II by such Evergreen Parties
has been discharged in full and (iii) the balance shall be retained by American
Spectrum Management Co. Application and payment of all Deferred Payments
received by American Spectrum Management Co. shall be made promptly after
receipt thereof. Deferred Payments shall include (i) any Disposition Fees and/or
Refinancing Fees payable under any contract or agreement set forth on the
Schedule of Contracts (including Brokerage Services Agreements) attached hereto
plus (ii) the proceeds received from the repayment of any loans and/or other
advances made by McCarthy or affiliates of McCarthy (other than the Evergreen
Parties) to holders of TIC Interests. American Spectrum Management Co. reserves
the right to defer, discount, subordinate, forgive or otherwise modify the
amount and/or terms of any Deferred Payment without the approval or consent of
any Evergreen Party;” provided, however, American Spectrum Management Co. agrees
that any determination by it to defer, discount, subordinate, forgive or
otherwise modify any Deferred Payment shall be exercised by American Spectrum
Management Co. acting in its reasonable discretion.
 

 
-5-

--------------------------------------------------------------------------------

 
 
19.         Voluntary Termination of Management Agreements. The Evergreen
Parties acknowledge that, notwithstanding Section 3 of the First Amendment,
American Spectrum Management Co. shall have no obligation to cure any default or
to take any action pursuant to which any Person attempts to terminate a
Management Agreement, and any offer to reassign a Management Agreement in
accordance with Section 3 of the First Amendment shall not require American
Spectrum to pay any consideration to any Evergreen Party and such offer to
reassign shall require the Evergreen Parties to assume such Management Agreement
and any third party claims made or to be made thereunder.


20.         Intentionally Omitted. Third Party Subcontracts. The Evergreen
Parties have advised the American Spectrum Parties that the property management
of certain Properties is being performed pursuant to contracts/sub-contracts
with third Persons disclosed by ERG to American Spectrum. Evergreen Management
agrees that, in the event any such sub-contract is terminated for any reason
whatsoever and that there is not a property management agreement then in effect
between Evergreen Management and American Spectrum Management Co, Evergreen
Management shall enter into a Sub-Property and Asset Management Agreement with
American Spectrum Management Co. with respect to such Property.
 

 
-6-

--------------------------------------------------------------------------------

 
 
21.         Adjusted Purchase Price. Section 2.6(c)(i) of the Original Agreement
is hereby deleted and the following substituted therefor:


“(i)           The Adjusted Purchase Price shall equal the following: (A) three
hundred percent (300%) of the “property management fees” earned and actually
paid to American Spectrum Management Co. during the Accounting Period under the
Original Agreements (as defined in the Sub-Property and Asset Management
Agreements being executed and delivered by American Spectrum Management Co. and
Evergreen Management at the Closing) which are in full force and effect on the
last day of the Accounting Period whether such property management fees are paid
directly to American Spectrum Management Co. (i.e., pursuant to Original
Agreements which have been conditionally assigned to American Spectrum
Management Co. pursuant to an Assignment of Rights) or paid indirectly to
American Spectrum Management Co. by Evergreen Management (i.e., pursuant to the
terms of an applicable Sub-Property and Asset Management Agreement) plus (B)
three hundred percent (300%) of any “asset management fees” earned and actually
paid to American Spectrum Advisors during the Accounting Period under the
Advisory Agreement between American Spectrum Advisors and REIT I so long as such
Advisory Agreement is in full force and effect on the last day of the Accounting
Period, plus (C) three hundred percent (300%) of the property management fees
earned but not paid to American Spectrum Management Co. during the Accounting
Period pursuant to Original Agreements or Sub-Property and Asset Management
Agreements which are in full force and effect on the last day of the Accounting
Period but only to the extent such property management fees may be accrued and
included as an asset on the balance sheet of American Spectrum Management Co. in
accordance with GAAP, as determined by the independent auditors of American
Spectrum Management Co. plus (D) three hundred percent (300%) of the asset
management fees earned but not paid under the Advisory Agreement by REIT I to
American Spectrum Advisors during the Accounting Period so long as such Advisory
Agreement is in full force and effect on the last day of the Accounting Period
but only to the extent that such earned but not paid asset management fees may
be accrued and included as an asset on the balance sheet of American Spectrum
Advisors in accordance with GAAP, as determined by the independent auditors of
American Spectrum Advisors, less (E) the Offset Amount, if any. In the event
that there exists a subcontract respecting any Original Agreement on the Closing
Date, then any and all Fees paid under such Original Agreement shall not be
included in the determination of the Adjusted Purchase Price.
 

 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
as of the date first above written.



 
EVERGREEN PARTIES:
     
Evergreen Realty Group, LLC, a Delaware limited
 
liability company
       
By:
/s/ Luke V. McCarthy
 
Name:  Luke V. McCarthy
 
Title:    President
       
Evergreen Realty Advisors, Inc., a California
 
corporation
       
By:
/s/ Luke V. McCarthy
 
Name:  Luke V. McCarthy
 
Title:    President
       
Evergreen Realty Property Management LLC, a
 
limited liability company
       
By:
/s/ Luke V. McCarthy
 
Name:  Luke V. McCarthy
 
Title:    President
       
Evergreen Development, LLC, a California limited
 
liability company
       
By:
/s/ Luke V. McCarthy
 
Name:  Luke V. McCarthy
 
Title:    President
       
Evergreen Income & Growth REIT, Inc., a Virginia
 
corporation
       
By:
/s/ Luke V. McCarthy
 
Name:  Luke V. McCarthy
 
Title:    President

 
 
-8-

--------------------------------------------------------------------------------

 



 
Evergreen Institutional Partners Fund I, LLC
       
By:
/s/ Luke V. McCarthy
 
Name:
   
Title:
 




 
Real Property Systems-Indiana, LLC, an Indiana
 
limited liability company
       
By:
   
Name:  Michael W. Palmer
 
Title:    President
       
Real Property Systems-Texas, LP, a Texas limited
 
partnership
       
By:
   
Name:  Michael W. Palmer
 
Title:    President
       
Real Property Systems Inc., California a corporation
       
By:
   
Name:  Michael W. Palmer
 
Title:    President
       
New West Realty, Inc., a California corporation
       
By:
   
Name:  Michael W. Palmer
 
Title:    President
       
/s/ Luke V. McCarthy 
 
Luke V. McCarthy
           
Carl Willgeroth

 
 
-9-

--------------------------------------------------------------------------------

 



 
Evergreen Institutional Partners Fund I, LLC
       
By:
         
Name:
         
Title:
 




 
Real Property Systems-Indiana, LLC, an Indiana limited liability
 
company
       
By:
/s/ Michael W. Palmer
       
Name:  Michael W. Palmer
     
Title:    President
       
Real Property Systems-Texas, LP, a Texas limited partnership
       
By:
/s/ Michael W. Palmer
       
Name:  Michael W. Palmer
     
Title:    President
       
Real Property Systems, Inc., California a corporation
       
By:
/s/ Michael W. Palmer
       
Name:  Michael W. Palmer
     
Title:    President
       
New West Realty, Inc., a California corporation
       
By:
/s/ Michael W. Palmer
       
Name:  Michael W. Palmer
     
Title:    President

 
 
-10-

--------------------------------------------------------------------------------

 



         
Luke V. McCarthy
             
Carl Willgeroth
             
Tracy Thomson
     
/s/ Michael W. Palmer
     
Michael W. Palmer
     
AMERICAN SPECTRUM PARTIES:
     
American Spectrum Realty, Inc., a Maryland corporation
       
By:
/s/ William J. Carden
       
Name:  William J. Carden
     
Title:    President
       
American Spectrum Realty Advisors, L.C., a Delaware limited
 
liability company
       
By:
/s/ William J. Carden
       
Name:  William J. Carden
     
Title:    President

 
 
-11-

--------------------------------------------------------------------------------

 



         
Luke V. McCarthy
     
/s/ Carl Willgeroth
     
Carl Willgeroth
             
Tracy Thomson
     
/s/ Michael W. Palmer
     
Michael W. Palmer
     
AMERICAN SPECTRUM PARTIES:
     
American Spectrum Realty, Inc., a Maryland corporation
       
By:
       
Name:  William J. Carden
     
Title:    President
       
American Spectrum Realty Advisors, L.C., a Delaware limited
 
liability company
       
By:
         
Name:  William J. Carden
     
Title:    President

 
 
-12-

--------------------------------------------------------------------------------

 
 